        Case 2:15-cv-01965-SU         Document 118        Filed 06/29/20    Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 RONALD D. KIGHT,                                   Case No. 2:15-cv-1965-SU

                Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATION
        v.

 C. CLAYTON; SGT. ESPINOZA,

                Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge Patricia Sullivan issued Findings and Recommendation in

this case on June 4, 2020. ECF 116. Judge Sullivan recommended that Plaintiff’s Motion to

Amend should be DENIED, Defendants’ Motion for Summary Judgment should be GRANTED,

and the case should be DISMISSED. No party filed objections.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).




PAGE 1 – ORDER
         Case 2:15-cv-01965-SU         Document 118        Filed 06/29/20     Page 2 of 2




       If no party objects, the Act does not prescribe any standard of review. See Thomas v.

Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Magistrate Judge Sullivan’s Findings and Recommendation for clear

error on the face of the record. No such error is apparent. Accordingly, the Court ADOPTS

Judge Sullivan’s Findings and Recommendation, ECF 116. Plaintiff’s Motion to Amend

(ECF 112) is DENIED, and Defendants’ Motion for Summary Judgment (ECF 100) is

GRANTED. This case is DISMISSED.

       IT IS SO ORDERED.

       DATED this 29th day of June, 2020.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
